         Case 1:19-cv-03185-RDM Document 96 Filed 05/24/20 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                    Plaintiffs,

         v.                                                Civil Action No. 19-3185 (RDM)

 BARBARA J. BAZRON, et al.,

                   Defendants.


                                                  ORDER

       For reasons set forth in the accompanying Memorandum Opinion, Dkt. 95, the Court

concludes that Plaintiffs have established that they are entitled to some, but not all, of the

preliminary relief they seek. Accordingly, it is hereby ORDERED that Plaintiffs’ motion for a

preliminary injunction, Dkt. 87, is GRANTED in part and DENIED in part. It is further

ORDERED that:

       1. Exposed Patients. To the extent medically and psychiatrically practicable, Defendants

              shall isolate individuals who have been exposed to COVID-19 in individual quarantine

              spaces and shall minimize movement outside of the isolation space. When it is necessary

              for isolated individuals to leave their rooms, Defendants shall require (to the extent

              possible and consistent medically and psychiatrically practicable) that the isolated patient

              wear a medically suitable mask. Likewise, when it is necessary for another person to

              enter a room occupied by an isolated patient, that person shall (to the extent medically

              and psychiatrically practicable) wear suitable protective equipment, including a medically

              suitable mask. Isolation of a patient who has been exposed to COIVD-19 may

              discontinued after the patient receives two negative tests at least 24 hours apart or if the
 Case 1:19-cv-03185-RDM Document 96 Filed 05/24/20 Page 2 of 3



   patient is not symptomatic for 14 days. Newly admitted patients who have tested

   negative and who do not demonstrate any symptoms shall be considered “exposed” and

   subject to the conditions set out in this paragraph.

2. Staff Assignment Restrictions. To the extent medically and psychiatrically practicable,

   health care personnel and other staff shall be assigned daily to only one unit. If health

   care personnel work overtime, they shall, if medically and psychiatrically practicable, be

   assigned to the same unit where they worked that day.

3. Point prevalent testing (“PPS”). To the extent they have not already done so, Defendants

   shall promptly complete the second point prevalence survey to determine the spread of

   COVID-19 among staff and, to the extent medically and psychiatrically practicable,

   residents at Saint Elizabeths Hospital. A single test for each staff member or patient is

   sufficient for purposes of the PPS. If a staff member is found to be COVID positive, the

   staff member must be excluded from the Hospital for 14 days and until the staff member

   tests negative for COVID-19 on two consecutive occasions, at least 72 hours apart.

   Following completion of the second PPS test, Saint Elizabeths shall complete an

   additional PPS every two weeks pending further order of the Court. Defendants shall

   provide updates to the Court and to Plaintiffs’ counsel on the day following the

   completion of each further PPS. When Defendants conclude that further PPS testing is

   no longer warranted in light of improved conditions at the Hospital, they shall meet and

   confer with Plaintiffs and shall file a joint status report with the Court setting forth the

   parties’ respective positions regarding the termination of this requirement.

4. Additional Amici Recommendations. In order to streamline further litigation in this a

   matter, Defendants shall file a status report on or before June 8, 2020, indicating whether

   they have considered implementing the recommendations set out by amici and detailing:

   (i) which, if any, recommendations they have adopted, (ii) a timeline for any
                                            2
        Case 1:19-cv-03185-RDM Document 96 Filed 05/24/20 Page 3 of 3



         recommendations that they plan to adopt, (iii) which recommendations they have rejected

         and the grounds for rejecting them, and (iv) which, if any, recommendations they require

         additional time to consider.

      5. Persons and Entities Bound. This Order is binding on Defendants, their officers, agents,

         servants, employees, and attorneys, and on other persons acting in concert with them.

         SO ORDERED.

                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge


Date: May 24, 2020




                                               3
